Citation Nr: 0402777	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from December 1973 to December 
1977 and from February 1978 to July 1980.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's claim of entitlement 
to service connection for PTSD.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's PTSD symptoms have been attributed to a 
verified stressor during service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The October 2002 rating 
decision appealed and December 2002 statement of the case, as 
well as a December 2001 letter to the veteran, notified him 
of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional evidence 
was needed to process his claim.  And, he was informed of the 
evidence needed, thereby apprising him of the criteria for 
establishing his entitlement to service connection for the 
condition at issue.  Likewise, the December 2001 letter to 
him, as well as additional correspondence, specifically 
notified him of the provisions of the VCAA, the kind of 
information needed from him, and what he could do to help his 
claim, as well as the VA's responsibilities in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  While, in the December 2001 letter, 
the RO requested that he identify and/or submit the 
supporting evidence within 30 days, the December 2001 letter 
also informed him that he had up to one year from the date of 
that letter to submit the additional evidence without fear of 
penalty.  Further, it already has been more than one year 
since that letter.  Moreover, during the months since, the 
veteran has not indicated or otherwise suggested that he has 
any additional evidence to submit for consideration.  
Obviously then, where no such evidence even exists, it need 
not be requested.  So, under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied and that the veteran has effectively waived 
any further notification under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he has been afforded a VA examination 
and his Social Security Administration records were obtained.  
He and his representative have not made the Board aware of 
any additional evidence that should be obtained prior to 
appellate review.

Note also that the RO apprised the veteran of the VCAA in a 
December 2001 letter, which was prior to initially denying 
his claim in October 2002.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in a recent precedent decision.  See Pelegrini v. 
Principi, No. 01-944, 2004 U.S. App. Vet. Claims Lexis 11 
(Jan. 13, 2004).  In that decision, the court held, among 
other things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id. at *24 - *29.  
The AOJ in this case is the RO in Togus, and the RO did just 
that.  Consequently, the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).

The veteran claims entitlement to service connection for 
PTSD.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled to a 
presumption of service connection where he served 
continuously for 90 days and a chronic disability, such as a 
psychosis, was manifested to a degree of 10 percent or more 
within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

To establish entitlement to service connection for PTSD, in 
particular, the veteran must submit medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service, his 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 
228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

December 1973, November 1977, February 1978, and July 1980 
Reports of Medical History indicate the veteran denied 
experiencing nervous trouble, depression, loss of memory, or 
excessive worry.  The contemporaneous Reports of Medical 
Examination show that clinical psychiatric evaluations were 
normal.  

The veteran's DD 214s, Certificate of Release or Discharge 
from Active Duty, show that he had active duty from December 
1973 to December 1977 and from February 1978 to July 1980.  
His military occupational specialty (MOS) was a rifleman.  
He had one year and twenty-six days of foreign service during 
his first period of service, and six months and sixteen days 
of foreign service during his second period of service.  His 
Combat History-Expeditions-Awards Record indicates that he 
participated in Operation "Frequent Wind," which was the 
evacuation of Saigon, Vietnam, from April 23, 1975 to May 1, 
1975.  

In a written response to a VA questionnaire, the veteran 
indicated that he experienced several events during his 
service, including physical assaults by drill instructors 
during boot camp, from December 1973 to March 1974; a beating 
by a Corporal and Lieutenant while stationed in Okinawa in 
1974; flashes of bombings in the distance while aboard the 
U.S.S. Frederick when Saigon fell in April 1975; having to 
fire upon helicopters trying to land on the U.S.S. Frederick 
in May 1975; watching U.S. materials being pushed overboard, 
off the U.S.S. Frederick, also in May 1975; being knocked 
unconscious when the ship took a "severe roll" and he fell 
onto a bulkhead in April 1975; and having to shoot snipers in 
the De-Militarized Zone in Korea in February or March 1975.

An October 2001 letter from the Monson Company indicates that 
the veteran made verbal threats towards another employee, 
resulting in a suspension.  The letter indicated that 
completion of the anger management counseling program was a 
condition of the veteran's continued employment and that his 
employment would be terminated if he continued to make 
threats or be involved in arguments.  

A January 2002 VA psychiatric treatment note indicates that 
the veteran complained of flashbacks.  He also complained of 
difficulty sleeping, nightmares, hyperstartle reaction, 
irritability, anxiety,  and "hallucinat[ions]" of combat 
sound.  He reported that he has been married for 25 years and 
unemployed since October 2001.  He denied a history of 
substance abuse, inpatient psychiatric treatment, and 
psychotropic medication.   Mental status examination showed 
marked psychomotor agitation, with pacing and a refusal to be 
seated.  He responded to verbal redirection.  His speech was 
tense, but normal in rate and pitch.  His thought process had 
mild dissociativeness at times.  His affect was hostile and 
angry and his mood was agitated.  He denied delusions and 
hallucinations, but complained of a lack of patience and a 
dislike of having to be around others.  His concentration was 
poor, but his memory was intact.  His insight was fair and 
his judgment was good.  He was goal-oriented and denied 
suicidal or homicidal ideation.  The examining psychiatrist 
noted that the veteran had a history of severe agitation, 
anxiety, and PTSD-like symptoms, as well as strained 
relations with others, possibly as a reaction to his current 
symptoms.  The impression was chronic PTSD.

A February 2002 VA mental health treatment note indicates 
that the veteran reported that he slept about 6 hours per 
night with his newly prescribed medication and that his wife 
stated that he was showing signs of improvement.  He 
complained that he was still preoccupied with events that 
happened while he was aboard the ship in service and that he 
still had nightmares.  Mental status examination showed 
somewhat reduced, ongoing psychomotor agitation.  Speech was 
normal, but his thought process mildly dissociative on 
occasion.  His affect was appropriate and his mood was 
anxious.  His concentration was improved and his memory was 
intact.  His insight was fair and his judgment was good.  He 
was goal-oriented, and denied suicidal or homicidal ideation 
and delusions or hallucinations.  The impression was chronic 
PTSD. 

A February 2002 letter from L. D. Parker, Ed.D., of the Vet 
Center, indicates that the veteran denied experiencing 
delusions, disorganized thoughts, or hallucinations, but 
reported experiencing suicidal and homicidal ideation, 
without plans or attempts.  He complained of sleep 
disturbance (intermittent awakening), irritability and 
outbursts of anger, an intolerance for crowds, isolation, and 
avoidance of anything that reminded him of his military.  The 
veteran related that he had a poor relationship with members 
of his family prior to his service, and that he originally 
enlisted in order to avoid jail for a crime, but that he was 
married with an adult stepson.  Since his service, he related 
a history of alcohol abuse, cannabis use, domestic violence, 
and difficulty with employment.  He also reported service in 
Okinawa, with temporary duty in the Philippines, Korea, Hong 
Kong, and Vietnam and related the same stressors as put forth 
in his responses to the questionnaire.  With regard to the 
veteran's PTSD symptoms, Dr. Parker noted that the veteran 
experienced events that involved serious injury and responses 
of intense fear, which he re-experienced through recurring 
psychological and physiological distress; avoidance of 
thoughts and feelings associated with his trauma; little 
interest in activities; feeling estranged from others; 
limited emotions; hyperarousal; difficulty sleeping, 
irritability and outbursts of anger.  Dr. Parker administered 
the Mississippi Scale test, and the veteran scored similarly 
to other veterans diagnosed with PTSD who experienced intense 
and extreme service conditions in service.  Dr. Parker 
summarized that the veteran's symptoms and complaints may 
have their origin in his childhood experiences, but may have 
been exacerbated by the veteran's military experiences.  He 
further stated that a verification of the veteran's stressors 
was a key factor in determining whether a diagnosis of PTSD 
was supported.  Dr. Parker also opined that the veteran's 
unemployment was contributing to the veteran's depression, 
but that the veteran had a history of impulse control 
problems and demonstrated excessive worry.  The diagnostic 
impressions were adjustment disorder with depressed and 
anxious mood, generalized anxiety disorder, and rule out PTSD 
(rule out was defined as "continue to collect data which 
support[s] or fail[s] to support the diagnosis").  

A March 2002 printout from the Military Analysis Network 
regarding Operation Frequent Wind indicates that this was the 
evacuation of Vietnam in April 1975.  According to the 
report, casualties involved the deaths of 2 USMC Embassy 
Security Guards by ground fire and 2 USMC CH-46 helicopter 
aircrews, who were presumed dead following a crash at sea.  
The evacuation included 194 helicopter "sorties" by the Air 
Force and Marine Corps, supported by a major air effort by 
the Air Force and Navy.  Over 7,000 Americans and Vietnamese 
were evacuated from Saigon.

A March 2002 Social Security Disability Determination and 
Transmittal indicates that the veteran became disabled in 
October 2001 due to PTSD.  A State of Maine Disability 
Determination Services Report indicates that the veteran had 
PTSD, early arthritis in his right knee, and was status-post 
cervical laminectomy, without mechanical or neurological 
impairments.

In March 2002, according to VA medical records, the veteran 
was afforded a neuropsychology consultation.  The veteran 
reported that during his service he was beat up on several 
occasions.  He also related that he had nightmares about his 
experiences during the evacuation of Saigon.  He denied any 
previous history of treatment for emotional problems, but 
complained of being impatient and angry.  He also stated that 
he lost his job in 2001 due to a failure to take the 
company's anger management course.  He denied a history of 
head injuries or any major medical problems, as well as 
denied a history of significant alcohol use or illegal drug 
use.  He stated that he had difficulty shopping and 
socializing due to anxiety when in a crowd.  He reported 
improved sleep with medication changes, but that he continued 
to have occasional nightmares.  He also related that he 
enjoyed some solitary activities.  Upon observation, the 
veteran was extremely anxious and had significant difficulty 
sitting still.  He was alert, oriented, and cooperative.  
Remote and recent memory was generally intact.  His speech 
and thought processes were generally coherent and goal-
directed.  Upon Minnesota Multi-phasic Personality Inventory 
testing, the veteran had a somewhat exaggerated profile, as 
he endorsed a high level of emotional distress in many areas, 
but his profile indicated a very high level of anxiety, 
social isolation, difficulty with concentration, and some 
somatic complaints.  His scores on the PTSD indices were 
significantly elevated and were consistent with PTSD.  He did 
not appear to be overtly psychotic.  Overall, his results 
were consistent with his anxiety and PTSD symptoms.  The 
examining psychologist stated that the veteran had 
significant emotional difficulties, most likely due to PTSD.  
The examining provider also noted that the veteran had some 
significant cognitive difficulties, particularly with regard 
to concentration and attention, only some of which may be 
attributed to his PTSD and anxiety.  

A June 2002 letter from Dr. Parker of the Vet Center states 
that the information, diagnosis, and treatment implications 
of the February 2002 letter remained accurate.  Dr. Parker 
noted that the veteran continued to receive individual 
psychotherapy at the Vet Center and at the VA Medical Center.  
Dr. Parker also stated that the veteran had debilitating 
general anxiety, mental impairment, and cognitive processing 
problems.  Dr. Parker also noted that until "Category A" of 
the PTSD diagnostic criteria, namely the veteran's alleged 
stressors, can be verified, generalized anxiety disorder was 
the most appropriate diagnosis.  

The veteran was afforded a VA examination in connection with 
his claim in August 2002.  According to the report, the 
veteran reported that he was not close with his family while 
growing up and was arrested prior to his service, but joined 
the service to avoid going to jail.  The examiner noted that 
two of the veteran's stressors were verified, including his 
participation in Operation Frequent Wind and the bombing that 
he saw while aboard the U.S.S. Frederick.   The veteran, with 
regard to these stressors, said that he did not see anyone 
get killed or seriously injured, but that he was upset about 
"people getting off the helicopter with only the clothes on 
their back [while] million dollar helicopters were being 
pushed off the side of the ship."  He also stated that he 
witnessed flashings of bombings at a distance while aboard 
the U.S.S. Frederick.  The veteran reported that he had 10-15 
jobs after his service, before working for Monson Company, at 
which he remained for 13 years, until he resigned rather than 
seek anger management classes after a conflict with another 
employee.  He also reported that he left many of the previous 
jobs due to interpersonal conflicts or time pressures with 
completing tasks.  He related that he was currently receiving 
Social Security disability.  He complained of sleep 
disturbance due to thoughts about his Vietnam experiences, 
improved with medication; social isolation due to 
irritability and anxiety; interpersonal conflicts; and 
concerns about unemployment and finances.  He denied alcohol 
or drug abuse.  

Mental status examination showed that the veteran paced until 
the examination began, but could remain seated during the 
interview, albeit with movement, which went away.  He was 
alert, oriented, and cooperative.  He was well groomed and 
appeared older than his age.  His mood was initially anxious, 
but became more depressed.  His speech was clear, coherent, 
and goal-directed and his associations were well ordered.  He 
denied hallucinations and there was no evidence of delusions.  
His interpersonal style appeared suspicious of others.  
Intellectual functioning was average to low average.  He 
denied suicidal or homicidal ideation.  His insight was 
limited, but his judgment was intact.  The VA examiner opined 
that the veteran's confirmed stressors did not meet the 
standards for Criteria A of PTSD according to DSM-IV, namely, 
"an extreme traumatic stressor involving direct personal 
experience of an event that involved actual or threatened 
death or serious injury or other threats to one's physical 
integrity."  The VA examiner noted that the veteran's 
clinical picture was complicated by a long history of 
interpersonal relationship difficulties and ongoing 
employment and financial concerns.  The diagnosis was chronic 
adjustment disorder, with mixed disturbance of emotion and 
conduct.  A Global Assessment of Functioning (GAF) score of 
51 was assigned.  The examiner further opined that the 
veteran did not meet the symptomatic criteria for PTSD 
because his verified stressors did not meet the criteria for 
PTSD.

An October 2002 Navy News article indicates that the U.S.S. 
Frederick participated in the Vietnam Conflict, including 
South Vietnam evacuation efforts.

A review of the official military documentation contained in 
the veteran's claims file is negative for evidence that he 
engaged in combat with the enemy during his service, as 
contemplated by VA regulations.  His DD Form 214 does not 
indicate he received any decorations or medals denoting 
involvement in combat.  According to his DD 214s, he received 
the National Defense Service Medal and the Armed Forces 
Expeditionary Medal and a Good Conduct Medal.  However, as 
mentioned earlier, his MOS was a rifleman, which is not a 
specialty that, on its face, is indicative of a combat role.  
Accordingly, in view of the lack of any official evidence 
that he participated in combat with the enemy, the Board 
finds that he did not "engage in combat," 
and the evidentiary presumption of 38 U.S.C.A. § 1154(b) does 
not apply.  See VAOPGCPREC 12-99.  See also 38 C.F.R. 
§ 3.304(d).  Therefore, as he has not been shown to have 
engaged in combat with the enemy, any alleged in-service 
stressors must be verified, i.e., corroborated by credible 
supporting evidence. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, his lay testimony alone 
will not be enough to establish the occurrence of the 
alleged stressor.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies his statements or testimony as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).   
In this case, the evidence of record contains a diagnosis of 
PTSD-in fact several.  And there also is an evidentiary 
basis to support these diagnoses because the RO made an 
attempt to verify the veteran's alleged stressor and found 
that he indeed participated in Operation Frequent Wind and 
served on the U.S.S. Frederick during the evacuation of 
Saigon, Vietnam.  See Cohen v. Brown, supra.  His service 
personnel records indicate that he participated in Operation 
Frequent Wind from April to May 1975.  While the Board 
acknowledges the opinion of the August 2002 VA examiner, the 
Board finds the opinions of the veteran's VA psychiatrist and 
psychologist, as well as the opinion of Dr. Parker to be 
dispositive, as they clearly concluded that the veteran's 
symptomatology and neuropsychological testing was clearly 
indicative of PTSD under DSM-IV, assuming the veteran's 
stressor was verified.  And it has been confirmed.  These 
providers' opinions have significant probative value as they 
based their opinions on review of the entire evidentiary 
record, consideration of the veteran's assertions and 
history, and a detailed review of relevant records, as 
opposed to their opinion as to the severity of the veteran's 
stressor.  See Cohen at 36-38 (explaining that DSM-IV 
criteria as to stressor sufficiency (exposure "to a 
traumatic event" in which a "person experienced, witnessed, 
or was confronted with events [involving] actual or 
threatened death or injury . . . and a "response involv[ing] 
intense fear, helplessness, or horror") are individualized 
and subjective).  Although his service personnel records do 
not show that he witnessed events involving death or serious 
injury, his personnel records nonetheless corroborate his 
allegation that he participated in Operation Frequent Wind, 
which involved danger and stress, such as the killing of two 
guards and helicopter crashes at sea, as well as bombings.  
See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) (a 
veteran must offer credible, independent evidence of a 
stressful event, such as unit records, in order to imply 
personal exposure to the stressor).

As the stressor has been verified, a link has been 
established between the veteran's current symptoms and that 
stressor.  See 38 C.F.R. § 3.304(f).  Consequently, the Board 
finds there is at least an approximate balance of positive 
and negative evidence-for and against the claim, on the 
question of whether the veteran has PTSD due to the stressor 
in question coincident with his military service.  And all 
reasonable doubt is resolved in his favor concerning this.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



